Exhibit 4.1 KENDLE INTERNATIONAL INC. AND AMERICAN STOCK TRANSFER & TRUST COMPANY, LLC AS RIGHTS AGENT STOCKHOLDER RIGHTS AGREEMENT DATED AS OF AUGUST 14, 2009 Table of Contents Page SECTION 1 Certain Definitions 1 SECTION 2 Appointment of Rights Agent 7 SECTION 3 Issue of Right Certificates. 7 SECTION 4 Form of Right Certificates. 9 SECTION 5 Countersignature and Registration. 10 SECTION 6 Transfer, Split Up, Combination and Exchange of Right Certificates; Mutilated, Destroyed, Lost or Stolen Right Certificates. 10 SECTION 7 Exercise of Rights; Exercise Price; Expiration Date of Rights. 11 SECTION 8 Cancellation and Destruction of Right Certificates 13 SECTION 9 Reservation and Availability of Common Stock 14 SECTION 10 Record Date 15 SECTION 11 Adjustment of Exercise Price, Number and Kind of Shares or Number of Rights 15 SECTION 12 Certificate of Adjusted Exercise Price or Number of Shares 23 SECTION 13 Consolidation, Merger or Sale or Transfer of Assets or Earning Power. 23 SECTION 14 Fractional Rights and Fractional Shares. 26 SECTION 15 Rights of Action 26 SECTION 16 Agreement of Right Holders 27 SECTION 17 Right Certificate Holder Not Deemed a Stockholder 27 SECTION 18 Concerning the Rights Agent. 28 SECTION 19 Merger or Consolidation or Change of Name of Rights Agent. 28 SECTION 20 Duties of Rights Agent 29 SECTION 21 Change of Rights Agent 31 SECTION 22 Issuance of New Right Certificates 32 SECTION 23 Redemption. 32 SECTION 24 Exchange. 33 SECTION 25 Notice of Certain Events. 34 SECTION 26 Notices 35 SECTION 27 Supplements and Amendments 36 SECTION 28 Successors 37 SECTION 29 Determinations and Actions by the Board of Directors 37 SECTION 30 Benefits of this Agreement 37 SECTION 31 Severability 37 SECTION 32 Governing Law 38 SECTION 33 Counterparts 38 SECTION 34 Descriptive Headings 38 SECTION 35 Force Majeure 38 STOCKHOLDER RIGHTS AGREEMENT This Stockholder Rights Agreement (the "Agreement"), dated as of August 14, 2009, is between Kendle International Inc., an Ohio corporation (the "Company"), and American Stock Transfer & Trust Company, LLC a New York limited liability trust company (the "Rights Agent"). WITNESSETH WHEREAS, the Board of Directors of the Company desires to provide stockholders of the Company with the opportunity to benefit from the long-term prospects and value of the Company and to ensure that stockholders of the Company receive fair and equal treatment in the event of any proposed takeover of the
